Name: Commission Implementing Regulation (EU) 2017/912 of 29 May 2017 concerning the authorisation of the preparation of Lactobacillus plantarum DSM 29024 as a feed additive for all animal species (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  marketing;  food technology
 Date Published: nan

 30.5.2017 EN Official Journal of the European Union L 139/30 COMMISSION IMPLEMENTING REGULATION (EU) 2017/912 of 29 May 2017 concerning the authorisation of the preparation of Lactobacillus plantarum DSM 29024 as a feed additive for all animal species (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. (2) In accordance with Article 7 of Regulation (EC) No 1831/2003 an application was submitted for the authorisation of the preparation of Lactobacillus plantarum DSM 29024. That application was accompanied by the particulars and documents required under Article 7(3) of Regulation (EC) No 1831/2003. (3) That application concerns the authorisation of the preparation of Lactobacillus plantarum DSM 29024 as a feed additive for all animal species to be classified in the additive category technological additives. (4) The European Food Safety Authority (the Authority) concluded in its opinion of 6 December 2016 (2) that, under the proposed conditions of use, the preparation of Lactobacillus plantarum DSM 29024 does not have an adverse effect on animal health, human health or the environment. The Authority also concluded that the preparation concerned has the potential to improve the production of silage prepared from easy and moderately difficult to ensile material by preserving nutrients. The Authority does not consider that there is a need for specific requirements of post-market monitoring. It also verified the report on the methods of analysis of the feed additive in feed submitted by the Reference Laboratory set up by Regulation (EC) No 1831/2003. (5) The assessment of the preparation of Lactobacillus plantarum DSM 29024 shows that the conditions for authorisation, as provided for in Article 5 of Regulation (EC) No 1831/2003, are satisfied. Accordingly, the use of that preparation should be authorised as specified in the Annex to this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The preparation specified in the Annex, belonging to the additive category technological additives and to the functional group silage additives, is authorised as an additive in animal nutrition, subject to the conditions laid down in that Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 18.10.2003, p. 29. (2) EFSA Journal 2017; 15(1):4675. ANNEX Identification number of the additive Additive Composition, chemical formula, description, analytical method Species or category of animal Maximum age Minimum content Maximum content Other provisions End of period of authorisation CFU of additive/kg of fresh material Technological additives: silage additives 1k20753 Lactobacillus plantarum DSM 29024 Additive composition Preparation of Lactobacillus plantarum DSM 29024 containing a minimum of 8 Ã  1010 CFU/g additive. Characterisation of the active substance Viable cells of Lactobacillus plantarum DSM 29024. Analytical method (1) Enumeration in the feed additive: spread plate method on de Man, Rogosa and Sharpe (MRS) agar (EN 15787). Identification of the feed additive: Pulsed-Field Gel Electrophoresis (PFGE). All animal species    1. In the directions for use of the additive and premixtures, the storage conditions and stability to heat treatment shall be indicated. 2. Minimum content of the additive when used without combination with other micro-organisms as silage additives: 5 Ã  107 CFU/kg of easy and moderately difficult to ensile fresh material (2). 3. For users of the additive and premixtures, feed business operators shall establish operational procedures and organisational measures to address potential risks resulting from their use. Where those risks cannot be eliminated or reduced to a minimum by such procedures and measures, the additive and premixtures shall be used with personal protective equipment, including breathing protection. 19 June 2027 (1) Details of the analytical methods are available at the following address of the Reference Laboratory: https://ec.europa.eu/jrc/en/eurl/feed-additives/evaluation-reports (2) Easy to ensile forage: > 3 % soluble carbohydrates in fresh material. Moderately difficult to ensile forage: 1,5-3,0 % soluble carbohydrates in the fresh material. Commission Regulation (EC) No 429/2008 of 25 April 2008 on detailed rules for the implementation of Regulation (EC) No 1831/2003 of the European Parliament and of the Council as regards the preparation and the presentation of application sand the assessment and the authorisation of feed additives (OJ L 133, 22.5.2008, p. 1).